         Case 1:20-cv-04772-NRB Document 27 Filed 01/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MARGARET BETTS,

             Plaintiff,                                   ORDER
       v.
                                               No. 20 Civ. 4772 (NRB)
SIXTY LOWER EAST SIDE, LLC;
SIXTY HOTELS, LLC; and SIXTY
HOTEL MANAGER, LLC,

             Defendants.



       Plaintiff     Margaret     Betts’s      Letter     Motion   to     Compel

Valeryia Vasilets to Appear for a Remote Video Deposition (ECF

No. 26) is GRANTED.

       Valeryia Vasilets is ordered to appear for her remote video

deposition in this matter on or before February 8, 2021.                Valeryia

Vasilets is further ordered to provide Plaintiff’s counsel with a

date     certain   for   her    deposition    and   the    necessary    contact

information, including e-mail address, to conduct the remote video

deposition on or before January 26, 2021.                 Valeryia Vasilets’s

failure to comply with this order may subject her to contempt.


       SO ORDERED.

Dated:       January 21, 2021

                                             _____________________________
                                                 NAOMI REICE BUCHWALD
                                             UNITED STATES DISTRICT JUDGE
